      Case 1:16-cv-03310-RA-KNF Document 167 Filed 08/10/21 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 8/10/2021


 EDWARD ROSADO,

                            Plaintiff,
                                                                 No. 16-CV-3310 (RA)
                       v.
                                                                        ORDER
 POLICE OFFICER AMAURY SORIANO,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

      The parties are hereby ordered to split the costs of the daily transcripts for this trial.

SO ORDERED.

 Dated:   August 10, 2021
          New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
